Exhibit 10.2


ADDENDUM


This Addendum, effective as of September 27, 2019, amends and supersedes certain
provisions of the Transition Agreement dated February 25, 2019 between Akamai
Technologies, Inc. (“Akamai”) and Jim Benson (“Executive”) (the “Agreement”)
This Addendum takes the place of and supersedes those portions of any article or
sections of the Agreement that deal with the subject matter as provided for in
this Addendum and if the provisions of this Addendum and the Agreement conflict,
then the provisions of this Addendum shall control. Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings assigned to
such terms in the Agreement.


In consideration of the following as set forth in this Addendum, the parties
agree as follows:
    
1.     It is the Parties intention to extend the transition period contemplated
by the Agreement through February 28, 2020.


2.    Notwithstanding anything to the contrary in the Agreement, Section 2(x)
shall be deleted and replaced with “February 28, 2020”.


3.    Notwithstanding anything to the contrary in the Agreement, Section 2(a)
shall be deleted and replaced with, “serve as full-time Executive Advisor (March
1 - April 30, 2019) and part-time Executive Advisor (May 1, 2019 - February 28,
2020), reporting to the Chief Executive Officer (the “CEO”)”.


4.    Notwithstanding anything to the contrary in the Agreement, Section 2(b)
shall be deleted and replaced with, “receive his current compensation and
benefits through April 30, 2019 and thereafter a base salary of $10,000 per
month through February 28, 2020, and participate in the Company’s benefit plans,
provided in each case that he abides by the terms of this agreement.


A new third sentence to Section 2 shall be added as follows: “The parties agree
that, except as provided for the Performance-Based Restricted Stock Units in
Paragraph 3 below, all unvested equity awards granted to Executive shall be
canceled as of September 30, 2019.”


5.    The title and first sentence of Section 3 shall be deleted and replaced
with, “Payment -- On September 30, 2019 and Upon Termination of Employment - On
September 30, 2019 or as soon as is practical thereafter, the Company will
provide the Executive a lump sum payment in the amount of $150,000 less
applicable taxes and withholdings.”


A new second sentence to Section 3 shall be added as follows: “The Executive is
eligible to receive a discretionary one-time bonus not to exceed $40,000, less
applicable taxes and withholdings, on February 28, 2020 at the sole discretion
of the CEO and Chief Financial Officer if both determine that, given the nature,
intensity, and significance of the support provided, Akamai has materially
benefitted from the advice and counsel provided by the Executive from May 1,
2019 through February 28, 2020.”


The parties hereto have caused this Addendum to be duly executed and delivered
by their respective authorized officers as of the date first above written.


AKAMAI TECHNOLOGIES, INC.
 
Jim Benson
 
 
 
 
 
 
 
By: Jim Gemmell
 
Signature:
/s/ Jim Benson
 
 
 
 
 
 
 
Signature:
/s/ Jim Gemmell
 
 
 
 
 
 
 
 
 
 
 
Title: Executive Vice President & CHRO
 
Date: September 27, 2019
 
 
 
 
 
 
 
Date: September 27, 2019
 
 
 
 




